Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the communications filed on December 29, 2021.  The Applicants’ Amendment and Request for Reconsideration has been received and entered.  
Claims 1-20 are currently pending and have been examined.  Claims 1, 9, 15,and 19 have been amended.  



Response to Arguments
Applicants’ amendments necessitated any new grounds of rejection.
Applicants’ arguments regarding the rejections under 35 USC 112(a) have been fully considered but they are not persuasive.  The Examiner rejected claim 1 for reciting “calculate metrics for the healthcare information system based on the one or more metric items.”  The Examiner interpreted “calculate metrics” as applying to calculating the data quality score based on the one or more metric items and indicated that a review of the disclosure does not reveal the manner in which the data quality score is calculated based on the one or more metric items. In response, Applicants argue at page 9 of Applicants’ Reply dated December 29, 2021 (hereinafter “Applicants’ Reply”), that paragraph [0089] of the as-filed specification “gives numerous non-limiting recitations of metrics.”  A review of 
Instead, paragraph [0070] of Applicants’ as-filed specification discloses “In some embodiments, the healthcare information system data analysis component 316 may calculate a "data quality score" or other numeric representation of the overall quality of data stored in a healthcare information system.”  In other words, the data quality score is a metric for “the healthcare information system,” which is how claim 1 refers to the metric it is calculating.  Paragraph [0070] also indicates that “Such a score may be calculated by applying a formula that includes weighted values identifying the number of duplicate records, obsolete records, the total number of records in the database (e.g., to calculate a percentage of records in error), and the like.”  Thus, the data quality score is based on “one or more metric items”.  Thus, claim 1’s recitation of “calculate metrics for the healthcare information system based on the one or more metric items” appears to be referencing the data quality score of paragraph [0070] rather than the individual metric items of paragraph [0089].  Applicants are invited to further clarify claim 1 to refer to specific metrics or to provide further explanations.
Applicants further argue at page 9 of Applicants’ Reply that “the use of ‘and the like’ is highlighted as a rebuttal against the Office’s assertion that the specification is not open ended as to what metrics may be calculated when defining the metes and bounds of the system in the claims.”  The Examiner fails to understand Applicants’ point, as “and the like” is very broad language that allows any possible metric to be included. Thus, the rejection of claims 1-7, 14, and 16-20 is maintained.
Regarding the rejection of claim 2 under 35 USC 112(a), Applicants argue at page 10 of Applicants’ Reply that “the cited limitation is explicit in what mathematical operations to perform” and highlight that formulary metrics are generated by “comparing” HCO spending data to a set of external product data to identify formulary products as candidates to be added or removed.  The Examiner respectfully notes that clarity is not the issue. Instead, the issue is “how” the formulary metrics are generated by comparing data and how that leads to identifying products as candidates to be added or removed.  Thus, the rejection of claims 2, 11, and 18 is maintained.
Regarding the rejection of claim 3 under 35 USC 112(a), Applicants argue at page 11 of Applicants’ Reply that “one of ordinary skill would understand how to parse or process the formatted data into a (different) format without needing a detailed set of instructions to do so.”  The Examiner respectfully disagrees.  The Examiner rejected claim 3 because no example of parsing or “processing” the data into a different format was provided, particularly as no examples of formats 
Applicants’ arguments regarding the rejections under 35 USC 112(b) have been fully considered and they are partially persuasive.  
Regarding the rejection of claim 1, Applicants argue at pages 11-12 of Applicants’ Reply that “The claim recites each product gets a HCO-agnostic product identifier: there is nothing in this limitation that requires all products to get the same identifier.  The portion of the claim that recites ‘identify at least one duplicate entry within the healthcare information system based at least in part on two or more of the one or more products mapping to a same HCO-agnostic product identifier’ makes it clear that there can be multiple different product identifiers, and duplicates are identified.”  The Examiner respectfully disagrees with Applicants’ interpretation.
Claim 1 recites “map each of the one or more products to a HCO-agnostic product identifier.”  The phrase “a HCO-agnostic product identifier” means a “single” HCO-agnostic product identifier.  Therefore, either each product is mapped to the same HCO-agnostic product identifier or each product is mapped to a separate, corresponding HCO-agnostic product identifier.  Applicants’ interpretation is not consistent with standard claim interpretation.  The Examiner respectfully recommends Applicants consider alternate claim language, consistent with the specification, such as “map each of the one or more products to one or more HCO-agnostic product identifiers” or “map each of the one or more products to one of a plurality of HCO-agnostic product identifiers”.  
Applicants’ remaining arguments regarding the rejection of claim 1 under 35 USC 112(b) have been previously addressed above regarding the rejection under 35 USC 112(a).  Thus, the rejection of claims 1-7 is maintained.
With regard to claim 2, Applicants argue at page 15 of Applicants’ Reply that paragraph [0071] of the as-filed specification discloses how formulary products are identified as candidates to be added or removed.  The Examiner respectfully disagrees.  Paragraph [0071] of the as-filed specification indicates “the healthcare information system data analysis component 316 may evaluate products identified within the formulary database 306 against the transaction data 308 to determine the frequency with which products that are ‘off formulary’ are purchased.  In this manner, embodiments may provide HCOs with the ability to assess whether and how the list of products identified in the formulary database are meeting the needs, such that the HCO can determine if policy changes are needed to encourage practitioners to stick to the formulary products, or if new products should be added or removed from the formulary.”  The Examiner respectfully notes that this does not identify the products as candidates to be added or removed.  For example, there is no arbitrary method to identify the candidates, such as a purchasing or spending threshold below which a product should be reviewed for removal. This paragraph merely indicates that a purchase frequency is determined and does not indicate how candidates are identified.  Thus, it is unclear how candidates are identified.
Applicants’ remaining arguments regarding the rejection of claim 2 under 35 USC 112(b) have been previously addressed above regarding the rejection under 35 USC 112(a).  Thus, the rejection of claims 2, 11, and 18 is maintained.
Applicants’ arguments regarding the rejection of claim 3 under 35 USC 112(b) have been previously addressed above regarding the rejection under 35 USC 112(a).  Thus, the rejection of claims 3 and 12 is maintained.
Applicants’ arguments regarding the rejection of claim 8 under 35 USC 112(b) are substantially similar to the arguments regarding claim 1, which have been addressed above.  Thus, the rejection of claims 8-14 is maintained.  
Applicants’ arguments regarding the rejection of claims 14 and 16 under 35 USC 112(b) are substantially similar to the arguments regarding claim 1, which have been addressed above.  Thus, the rejection of claims 14 and 16-20 is maintained.  
Applicants’ arguments regarding the rejection of claim 15 under 35 USC 112(b) are substantially similar to the arguments regarding claim 1, which have been addressed above.  Thus, the rejection of claims 15-20 is maintained.  
Applicants’ arguments regarding the rejections under 35 USC 101 have been fully considered but they are not persuasive.  First, Applicants argue at page 20 of Applicants’ Reply that the claims “improve the speed of database accesses by reducing the number of records to be searched for a given query.”  The Examiner respectfully disagrees.  
Per MPEP 2106.04(d), in order to determine if a claim integrates the judicial exception into a practical application, the considerations set forth in MPEP 
Further, per MPEP 2106.05(a), in order to constitute a technical improvement, the specification "must describe the invention such that the improvement would be apparent to one of ordinary skill in the art. Conversely, if the specification explicitly sets forth an improvement but in a conclusory manner (i.e., a bare assertion of an improvement without the detail necessary to be apparent to a person of ordinary skill in the art), the examiner should not determine the claim improves technology."  Further, per MPEP 2106.05(a), "if the specification sets forth an improvement in technology, the claim must be evaluated to ensure that the claim itself reflects the disclosed improvement." 
With this guidance in mind, the Examiner respectfully asserts that employing an “HCO-agnostic identifier” to map products is not a practical application because it is not an improvement to computer functionality, an improvement to any other technology or technical field, or a particular machine or transformation.  No technical improvements to the functionality of the computer are described.  In fact, there is no difference in the operation of the computer as a result of the 
Applicants further argue at page 21 of Applicants’ Reply that the claims require a computer because of the monitoring and receiving data steps and argue that these “are not steps that can be performed in the human mind or with a piece of paper.  They require a machine (i.e., a computer) that has the capability of interfacing with a healthcare information system.”  The Examiner respectfully disagrees.  
First, the Examiner notes that, per MPEP 2106.04(a)(2)(III)(C), “Claims can recite a mental process even if they are claimed as being performed on a computer.”  Thus, merely reciting the use of a computer is not sufficient to recite a technological improvement.  MPEP 2106.04(a)(2)(III)(C) further indicates “In evaluating whether a claim that requires a computer recites a mental process, examiners should carefully consider the broadest reasonable interpretation of the claim in light of the specification. For instance, examiners should review the specification to determine if the claimed invention is described as a concept that is performed in the human mind and applicant is merely claiming that concept performed 1) on a generic computer, or 2) in a computer environment, or 3) is 
With this in mind, the Examiner notes that, both in the previous office action and below, the Examiner has identified the one or more computers comprising one or more processors and one or more non-transitory computer readable media as being recited at a high level of generality (i.e., as generic computer components performing generic computer functions).  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
Further, regarding the receiving data step, the Examiner notes that, both in the previous office action and below, receiving data has been identified as a computer function that is well-understood, routine, and conventional.  
Thus, the rejection under 35 USC 101 is maintained.
Applicants’ arguments regarding the rejections under 35 USC 103 have been fully considered but they are not persuasive.  Applicants argue at page 22 of Applicants’ Reply that the claim 1 limitation “monitor electronic purchases of products by a healthcare organization (HCO)” is not taught by Gambhir and asserts “The Office has mapped the healthcare organization as a user/client, where Gambhir’s system is cited as monitoring those electronic purchases.”  The Examiner is unsure as to Applicants’ point.  The Examiner has interpreted this portion of claim 1 as reciting that a system monitors electronic purchases of products on particular websites by each client, i.e., each buyer.  In other words, “monitor electronic purchases of products by a particular client” and has cited 
Applicants further argue at page 22 of Applicants’ Reply that Gambhir does not disclose the claim 1 limitation “receive data regarding one or more products available for purchase by the HCO via electronic communication with a healthcare information system”.  Applicants argue at page 22 that the “claim limitations require health information system must have one or more products available for purchase.  The cited portion of Gambhir is directed to filling out invoice information for product not yet listed (i.e., ‘created’).  How can an item not yet entered into Gambhir’s system be available for purchase?”  The Examiner respectfully disagrees.  The Examiner respectfully notes that the portion of the claim limitation reciting “available for purchase by the HCO” is considered non-functional descriptive data.  It merely describes the type of data that is being received, i.e., data about products that will be available for purchase.  Receiving any other type of data will not result in a structural or functional difference between the claim and the cited art. 
Applicants further argue at page 23 of Applicants’ Reply that Gambhir does not disclose the claim 1 limitation “map each of the one or more products to a HCO-agnostic product identifier” because “the Office has mapped the HCO-agnostic product identifier to Gambhir’s identification number.”  The Examiner respectfully disagrees.  Applicants have not elaborated on differences between Gambhir’s identification number and the recited HCO-agnostic product identifier.  The 
Applicants further argue at pages 23-24 of Applicants’ Reply that Gambhir does not disclose “identify at least one duplicate within the healthcare information system based at least in part on two or more of the one or more products mapping to the same HCO-agnostic product identifier.”  Applicants further argue at page 24 of Applicants’ Reply that this is because the Office has mapped the same claim limitation to different elements of Gambhir.  The Examiner respectfully disagrees with Applicants’ interpretation.  As discussed both in the previous office action and below, because of the uncertainty in interpreting the mapping step, little patentable weight has been assigned to the portion of claim 1 that recites that at least one duplicate is identified “based at least in part on two or more of the one or products mapping to the same HCO-agnostic product identifier.”  As a result, the Examiner has interpreted this portion of claim 1 as reciting “identify at least one duplicate entry within the healthcare information system.”  The Examiner respectfully asserts that Gambhir discloses this.
Applicants further argue at pages 24-25 of Applicants’ Reply that, regarding identifying duplicate entries using the Code 1, Code 2 sorting features, “Gambhir Fig. 23 only teaches using these codes as a sorting feature for manual review…Applicant respectfully submits that the claim requires that the system be able to identify duplicate entries.  In Gambhir’s systems, one would have to 
Claim 1 recites “identify at least one duplicate within the healthcare information system.”  The Examiner has cited paragraph [0134] of Gambhir as disclosing this.  Paragraph [0134] of Gambhir discloses:  “In large databases there can sometimes be items that have been duplicated by different users. FIG. 23 illustrates the browse duplicate inventory items function which searches through the entire database and displays items (2301) that share either the same code1 (2302), the same code2 (2303) or both. Items that have no transactions are listed in red, indicating that they can safely be deleted from the database without disrupting other records that may refer to them.”  Gambhir explicitly discloses a function by which the system identifies and displays items that share the same code1, the same code2, or both.  Within Gambhir, these are identified as duplicates.  Thus, Gambhir discloses this limitation.  Applicants’ attempt to further define how a duplicate in Gambhir is different from a duplicate in the instant claims is irrelevant because Applicants are relying on possible distinctions between Gambhir and unclaimed features in the instant application.
Applicants further argue at page 25 of Applicants’ Reply that Gambhir does not disclose “analyze the healthcare information system to identify one or more metric items comprising a number of duplicate entries, a number of non-stock the system identifies and displays items that share the same code1, the same code2, or both.  Within Gambhir, these are identified as duplicates and thus the system has “analyzed” the data to identify a number of duplicate entries.
Applicants further argue at pages 26 of Applicants’ Reply that, regarding claim 15, Gambhir does not teach “a content summary, a metrics summary, and a data quality analysis” as “being present on the user interface” and that “the Office has not mapped these limitations individually to the prior art.”  The Examiner respectfully disagrees.  At page 17 of Applicants’ Reply, Applicants have argued that a content summary, metrics, and data quality analysis are to be broadly interpreted rather than explicitly defined.  In line with this assertion, the Examiner has broadly interpreted a content summary, a metrics summary, and a data quality analysis as “displayed data”.    The Examiner has cited Figure 23 as 
Applicants further argue at pages 26-27 of Applicants’ Reply that, regarding claim 8, Kravcik does not expressly disclose “propagate a deactivation of the one or more products in the healthcare information analysis system to the healthcare information system” because “there is no teaching that the duplicated data removed in Kravcik is propagated to source from which it was obtained as required by the claims.”  The Examiner respectfully disagrees.  Claim 8 is directed to a healthcare information analysis system that performs actions on a healthcare information system including identifying at least one duplicate entry within the healthcare information system.  After at least one duplicate entry has been identified, the healthcare information analysis system generates a user interface to deactivate one or more of the one or more products, i.e., that has been identified as a duplicate product.  Thus, the duplicate product is located within the healthcare information system
Applicants’ remaining arguments have been fully considered but they have either been addressed above or they are moot in view of the new grounds of rejection.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7, 11-12, 14, and 16-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1-7, 14, and 16-20:  Claim 1 recites “calculate metrics for the healthcare information system based on the one or more metric items.”  The recited subject matter does not conform to the disclosure in such a manner that one of ordinary 
Claims 2-7 inherit the deficiencies of claim 1.
Claims 14 and 16-20 are rejected for similar reasons.
Claims 2, 11, and 18:  Claim 2 recites “generate formulary metrics by comparing HCO spending data to a set of external product data to identify formulary products as candidates to be added or removed from the healthcare information system.”  The recited subject matter does not conform to the disclosure in such a manner that one of ordinary skill in the art would recognize as being adequately described as the invention or as subject matter which Applicants’ actually had 
Claims 11 and 18 are rejected for similar reasons.
Claims 3 and 12:  Claim 3 recites “parse or process the formatted data into a format usable by the healthcare information analysis system.”  The recited subject matter does not conform to the disclosure in such a manner that one of ordinary skill in the art would recognize as being adequately described as the invention or as subject matter which Applicants’ actually had possession of at the time of the invention. A review of the disclosure does not reveal the manner in which the formatted data is parsed or processed into a different format.  It is noted that this is not an enablement rejection.  Applicants’ failure to disclose any meaningful structure/algorithm as to how the formatted data is parsed or processed into a different format raises questions as to whether Applicants truly had possession of these features at the time of filing.
Claim 12 is rejected for similar reasons.

The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-7:
Further, claim 1 recites “calculate metrics for the healthcare information system based on the one or more metric items.”  The metes and bounds of this claim are unclear because a person having ordinary skill in the art cannot determine how to avoid infringement. As discussed above, the disclosure does not disclose any meaningful structure/algorithm as to how the metrics are calculated.
Claims 2-7 inherit the deficiencies of claim 1.
Claims 2, 11, and 18:  Claim 2 recites “generate formulary metrics by comparing HCO spending data to a set of external product data to identify formulary products as candidates to be added or removed from the healthcare information system.”  The metes and bounds of this claim are unclear because a person having ordinary skill in the art cannot determine how to avoid infringement. As discussed above, the disclosure does not disclose any meaningful structure/algorithm as to how the formulary metrics are generated or how the candidates to be added or removed are identified.
It is further unclear what is meant by “to identify formulary products as candidates to be added or removed from the healthcare information system.”  How does generating the formulary metrics lead to identifying candidates to be added or removed?  Or is the identifying candidates merely an intended use of the formulary metrics?  For purposes of examination, the Examiner is assigning little patentable weight to this portion of the claim and is interpreting claim 2 as reciting “generate formulary metrics by comparing HCO spending data”.
Claims 11 and 18 are rejected for similar reasons.
Claims 3 and 12:  Claim 3 recites “parse or process the formatted data into a format usable by the healthcare information analysis system.”  The metes and bounds of this claim are unclear because a person having ordinary skill in the art cannot determine how to avoid infringement. As discussed above, the disclosure does not disclose any meaningful structure/algorithm as to how the formatted data is parsed or processed into a different format.
Claim 12 is rejected for similar reasons.
Claims 8-14:  Claim 8 recites “identify at least one duplicate entry within the healthcare information system based at least in part on two or more of the one or products mapping to the same HCO-agnostic product identifier.”  This limitation is unclear.  First, there is insufficient antecedent basis for “the same HCO-agnostic product identifier.”  Further, in the mapping step, each product appears to be mapped to a single HCO-agnostic product identifier, i.e. “map each of the one or more products to a HCO-agnostic product identifier.”  Thus, it would appear that all the products are mapped to a single identifier and therefore all but one of the products will necessarily be deemed a duplicate entry.  Alternatively, each product is mapped to a corresponding HCO-agnostic product identifier, which would mean that there would not be any duplicates.  For purposes of examination, the Examiner is assigning little patentable weight to “based at least in part on two or more of the one or more products mapping to the same HCO-agnostic product identifier” and is interpreting claim 8 as reciting “identify at least one duplicate entry within the healthcare information system.”
Claims 9-14 inherit the deficiencies of claim 8.
Claims 14 and 16-20:  Claim 14 recites “calculate metrics for the healthcare information system based on the one or more metric items.” The metes and bounds of this claim are unclear because a person having ordinary skill in the art cannot determine how to avoid infringement. As discussed above, the disclosure does not disclose any meaningful structure/algorithm as to how the metrics are calculated.
Claim 16 is rejected for similar reasons.
Claims 17-20 inherit the deficiencies of claim 16.
Claims 15-20:  Claim 15 recites “identify at least one duplicate entry within the healthcare information system based at least in part on two or more of the one or products mapping to a same HCO-agnostic product identifier.”  This limitation is unclear.  In the mapping step, each product appears to be mapped to a single HCO-agnostic product identifier, i.e. “map each of the one or more products to a HCO-agnostic product identifier.”  Thus, it would appear that all the products are mapped to a single identifier and therefore all but one of the products will necessarily be deemed a duplicate entry.  Alternatively, each product is mapped to a corresponding HCO-agnostic product identifier, which would mean that there would not be any duplicates.  For purposes of examination, the Examiner is assigning little patentable weight to “based at least in part on two or more of the one or more products mapping to the same HCO-agnostic product identifier” and is interpreting claim 15 as reciting “identify at least one duplicate entry within the healthcare information system.”
Claims 16-20 inherit the deficiencies of claim 15.
Claims 16-20:  Claim 16 recites “calculate metrics for the healthcare information system based on the one or more metric items.”  The metes and bounds of this claim are unclear because a person having ordinary skill in the art cannot determine how to avoid infringement. As discussed above, the disclosure does not disclose any meaningful structure/algorithm as to how the metrics are calculated.
Claims 17-20 inherit the deficiencies of claim 16.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Independent claims 1, 8, and 15 recite systems for operating a healthcare analysis system.  With respect to claim 1, claim elements monitor electronic purchases of products, map each of one or more products to a product identifier, identify at least one duplicate entry, analyze the system to identify one or more metric items, and calculate metrics, as drafted, illustrate a series of steps that, under their broadest reasonable interpretation, cover a mental process.  That is, other than reciting that a processor performs the method, nothing in the claim precludes the steps from practically being performed in the mind.  
With respect to claim 8, claim elements monitor electronic purchases of products, map each of one or more products to a product identifier, and identify at least one duplicate entry, as drafted, illustrate a series of steps that, under their broadest reasonable interpretation, cover a mental process.  That is, other than reciting that a processor performs the method, nothing in the claim precludes the steps from practically being performed in the mind.  
With respect to claim 15, claim elements monitor electronic purchases of products, map each of one or more products to a product identifier, and identify at least one duplicate entry, as drafted, illustrate a series of steps that, under their broadest reasonable interpretation, cover a mental process.  That is, other than reciting that a processor performs the method, nothing in the claim precludes the steps from practically being performed in the mind.  
The judicial exception is not integrated into a practical application.  In particular, claims 1, 8, and 15 recite receiving product data, claim 8 recites generating a user interface and propagating a deactivation of one or more products (transmitting information), and claim 15 recites display a user interface comprising various types of data. These limitations are considered to be insignificant extra-solution activity.
Further, claims 1, 8, and 15 each recite one or more computers comprising one or more processors and one or more non-transitory computer readable media. These elements are recited at a high level of generality i.e., as generic computer components performing generic computer functions.  Accordingly, these additional elements do not integrate the abstract idea into a practical application 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above, the claims recite receiving product data, generating a user interface, propagating (transmitting) data, and displaying a user interface comprising various types of data.  Per MPEP 2106.05(d)(II), elements such as receiving or transmitting data over a network, using the Internet to gather data, and storing and retrieving information in memory are considered to be computer functions that are well-understood, routine, and conventional functions.  See Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPG2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network)).
Further, as discussed above, claims 1, 8, and 15 recite one or more computers comprising one or more processors and one or more non-transitory computer readable media.  All of these elements are recited at a high level of generality (i.e., as generic computer components performing generic computer functions).  Mere instructions to apply an exception using generic computer components cannot provide an inventive concept.
Claims 2-7, 9-14, and 16-20 depend from claims 1, 8, and 15.  Claims 2, 11, and 18 are directed to receiving data which, as discussed above is considered to be a 
Thus, the claims are not patent eligible.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 4-5, 7, and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over US 2006/0095333 A1 to Gambhir in view of US 2010/0005346 A1 to Hamlescher et al. (hereinafter “Hamlescher”).
Claim 1:  Gambhir discloses “an inventory management and process control system that enables suppliers, distributors, retailers and wholesalers to share their physical inventories with each other.” (See Gambhir, at least Abstract). Gambhir further discloses:
monitor electronic purchases of products by a healthcare organization (HCO) (See Gambhir, at least FIG. 1 and associated text; para. [0047], multiple retailer websites are connected to retailer, wholesaler, and manufacturer databases; system includes transaction logging; para. [0053], system records all activity that has occurred on a user’s/retailer’s web site; FIG. 15 and associated text; para. [0096], transactions for each client is recorded including invoices; para. [0128], jobs module allows user to see gross sales and net sales, number of approvals made and dollar amount); 
receive data regarding one or more products available for purchase by the HCO via electronic communication with a healthcare information system (See Gambhir, at least para. [0049], inventory items are created by filling in a plurality of fields; field descriptions and contents can be customized by the user to fit their processes and type of inventory; user can place their own stock numbers in Code1 and Code2 fields; para. [0048], inventory module is part of the inventory , 
map each of the one or more products to a HCO-agnostic product identifier (See Gambhir, at least para. [0049], database assigns identification number to inventory item);
identify at least one duplicate entry within the healthcare information system based at least in part on two or more of the one or more products mapping to a same HCO-agnostic product identifier (See Gambhir, at least FIG. 23 and associated text; first 2 items have same Code2; 3rd and 4th item have same Code2; 5tri, 6th, and 7tri items have same Code2, etc.; para. [0134], browse duplicate inventory items function searches through the entire database and displays items that share either the same Code1 or the same Code2 or both);
analyze the healthcare information system to identify one or more metric items comprising a number of duplicate entries, a number of non-stock entries, amount spent on the one or more products, and/or available product cross-references (See Gambhir, at least FIG. 23 and associated text; first 2 items have same Code2; 3rd and 4th item have same Code2; 5tri, 6th, and 7tri items have same Code2, etc.; para. [0134], browse duplicate inventory items function searches through the entire database and displays items that share either the same Code1 or the same Code2 or both).
Gambhir further discloses that the invention is implemented on “an inventory management and process control system.”  (See Gambhir, at least Abstract).  However, Gambhir does not expressly disclose one or more computers comprising one or more processors and one or more non-transitory computer readable media, the one or more non-transitory computer readable media comprising instructions stored thereon; and calculate metrics for the healthcare information system based on the one or more metric items.
However, Hamlescher discloses a system “for integrating data quality metrics into enterprise data management processes based on configuration rules and roles.”  (See Hamlescher, at least para. [0032]).  Hamlescher further discloses one or more computers comprising one or more processors and one or more non-transitory computer readable media, the one or more non-transitory computer readable media comprising instructions stored thereon (See Hamlescher, at least para. [0032], server includes a processor, memory, storage devices); and calculate metrics for the healthcare information system based on the one or more metric items (See Hamlescher, at least para. [0037], MetricsCalculation module retrieves data including data on Duplicates; para. [0038], based on this data, the MetricsCalculation module retrieves a profile and calculates data quality metrics according to the profile; data includes Duplicates, Completeness, Time, Accuracy).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the inventory management system and method of Gambhir the ability of one or more computers comprising one or more processors and one or more non-transitory computer readable media, the one or more non-transitory computer readable media comprising instructions stored thereon; and calculate metrics for the healthcare information system based on the one or more metric items as disclosed by Hamlescher since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. One of ordinary skill in the art would have been motivated to do so in order to measure data quality by “flexibly tak[ing] into account [of] all possible surrounding factors, e.g., different scenarios and purposes of a data quality assessment.” (See Hamlescher, at least para. [0028]).
The Examiner notes that language such as “healthcare information” and “healthcare organization” does not further modify the structural limitations of the claim as currently recited and does not result in a structural difference between the claimed invention and the prior art. If the prior art structure is capable of performing the recited functionality, then the prior art meets the language of the claim. For example, Gambhir is capable of creating a database of items and thus meets the language of the claims, in spite of the items in Gambhir being jewelry rather than healthcare items.
Claim 2:
Gambhir further discloses wherein the one or more processors further configure the healthcare information analysis system to:
receive formulary data from the healthcare information system (See Gambhir, at least FIG. 23 and associated text; para. [0134], browse duplicate inventory items function searches through the entire database and displays items that share either the same Code1 or the same Code2 or both); and 
generate formulary metrics by comparing HCO spending data to a set of external product data to identify formulary products as candidates to be added or removed from the healthcare information system (See Gambhir, at least FIG. 23 and associated text; para. [0134], browse duplicate inventory items function searches through the entire database and displays items that share either the same Code1 or the same Code2 or both; items that have no transactions are listed in red, indicating that they can safely be deleted from the database).
Claim 4:  The combination of Gambhir and Hamlescher discloses all the limitations of claim 1 discussed above. 
Gambhir further discloses wherein the one or more processors further configure the healthcare information analysis system to: generate HCO spending metrics comprising spending activity using electronic data stored in the healthcare information system (See Gambhir, at least para. [0053], system records all activity that has occurred on a user’s/retailer’s web site; FIG. 15 and associated .
Claim 5:  The combination of Gambhir and Hamlescher discloses all the limitations of claim 4 discussed above. 
Gambhir further discloses wherein generating spending metrics comprises comparing a spending amount on products identified in the healthcare information system to a total spending amount by the HCO (See Gambhir, at least para. [0053], system records all activity that has occurred on a user’s/retailer’s web site; FIG. 15 and associated text; para. [0096], transactions for each client is recorded including invoices; para. [0127], clients can see status of jobs through company website; if client has asked for a custom ring, they might see a photo of the design; para. [0128], jobs module allows user to see gross sales and net sales, number of approvals made and dollar amount).
Claim 7:  The combination of Gambhir and Hamlescher discloses all the limitations of claim 1 discussed above. 
Gambhir further discloses wherein the one or more processors further configure the healthcare information analysis system to:
display a user interface (See Gambhir, at least FIG. 23 and associated text; first 2 items have same Code2; 3rd and 4th item have same Code2; 5tri, 6th, and 7tri items have same Code2, etc.; para. [0134], browse  ;
wherein the user interface comprises a content summary, a metrics summary, and a data quality analysis (See Gambhir, at least FIG. 23 and associated text; first 2 items have same Code2; 3rd and 4th item have same Code2; 5tri, 6th, and 7tri items have same Code2, etc.; para. [0134], browse duplicate inventory items function searches through the entire database and displays items that share either the same Code1 or the same Code2 or both).
Claim 15:    Gambhir discloses:
monitor electronic purchases of products by a healthcare organization (HCO) (See Gambhir, at least FIG. 1 and associated text; para. [0047], multiple retailer websites are connected to retailer, wholesaler, and manufacturer databases; system includes transaction logging; para. [0053], system records all activity that has occurred on a user’s/retailer’s web site; FIG. 15 and associated text; para. [0096], transactions for each client is recorded including invoices; para. [0128], jobs module allows user to see gross sales and net sales, number of approvals made and dollar amount);
receive data regarding one or more products available for purchase by the HCO via electronic communication with a healthcare information system (See Gambhir, at least para. [0049], inventory items are created by filling in a plurality of fields; field descriptions and contents can be customized by the user to fit their processes and type of inventory; user can place their own stock numbers in Code1 and Code2 fields; para. [0048], inventory module is part of the inventory management system and is connected to retailer database and retailer website);
map each of the one or more products to a HCO-agnostic product identifier (See Gambhir, at least para. [0049], database assigns identification number to inventory item);
identify at least one duplicate entry within the healthcare information system based at least in part on two or more of the one or more products mapping to a same HCO-agnostic product identifier; and 
display a user interface (See Gambhir, at least FIG. 23 and associated text; first 2 items have same Code2; 3rd and 4th item have same Code2; 5tri, 6th, and 7tri items have same Code2, etc.; para. [0134], browse duplicate inventory items function searches through the entire database and displays items that share either the same Code1 or the same Code2 or both);
wherein the user interface comprises a content summary, a metrics summary, and a data quality analysis (See Gambhir, at least FIG. 23 and associated text; first 2 items have same Code2; 3rd and 4th item have same Code2; 5tri, 6th, and 7tri items have same Code2, etc.; .
Gambhir further discloses that the invention is implemented on “an inventory management and process control system.”  (See Gambhir, at least Abstract).  However, Gambhir does not expressly disclose one or more computers comprising one or more processors and one or more non-transitory computer readable media, the one or more non-transitory computer readable media comprising instructions stored thereon.
However, Hamlescher discloses one or more computers comprising one or more processors and one or more non-transitory computer readable media, the one or more non-transitory computer readable media comprising instructions stored thereon (See Hamlescher, at least para. [0032], server includes a processor, memory, storage devices).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the inventory management system and method of Gambhir the ability of one or more computers comprising one or more processors and one or more non-transitory computer readable media, the one or more non-transitory computer readable media comprising instructions stored thereon as disclosed by Hamlescher since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the 
The Examiner notes that language such as “healthcare information” and “healthcare organization” does not further modify the structural limitations of the claim as currently recited and does not result in a structural difference between the claimed invention and the prior art. If the prior art structure is capable of performing the recited functionality, then the prior art meets the language of the claim. For example, Gambhir is capable of creating a database of items and thus meets the language of the claims, in spite of the items in Gambhir being jewelry rather than healthcare items.
Claim 16:  The combination of Gambhir and Hamlescher discloses all the limitations of claim 15 discussed above. 
Gambhir further discloses wherein the one or more processors further configure the healthcare information analysis system to: analyze the healthcare information system to identify one or more metric items comprising a number of duplicate entries, a number of non-stock entries, amount spent on the one or more products, and/or available product cross-references (See Gambhir, at least FIG. 23 and associated text; first 2 items have same Code2; 3rd and 4th item have same Code2; 5tri, 6th, and 7tri items have same Code2, etc.; para. [0134], browse duplicate inventory items function searches through the entire database and displays items that share either the same Code1 or the same Code2 or both).
Gambhir does not expressly disclose calculate metrics for the healthcare information system based on the one or more metric items.
However, Hamlescher discloses calculate metrics for the healthcare information system based on the one or more metric items (See Hamlescher, at least para. [0037], MetricsCalculation module retrieves data including data on Duplicates; para. [0038], based on this data, the MetricsCalculation module retrieves a profile and calculates data quality metrics according to the profile; data includes Duplicates, Completeness, Time, Accuracy).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the inventory management system and method of Gambhir the ability of calculate metrics for the healthcare information system based on the one or more metric items as disclosed by Hamlescher since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. One of ordinary skill in the art would have been motivated to do so in order to measure data quality by “flexibly tak[ing] into account [of] all possible surrounding factors, e.g., different scenarios and purposes of a data quality assessment.” (See Hamlescher, at least para. [0028]).

Claims 8-14 are rejected under 35 U.S.C. 103 as being unpatentable over Gambhir in view of Hamlescher and further in view of US 2009/0216748 A1 to Kravcik (hereinafter “Kravcik”).
Claim 8:  Gambhir discloses:
monitor electronic purchases of products by a healthcare organization (HCO) (See Gambhir, at least FIG. 1 and associated text; para. [0047], multiple retailer websites are connected to retailer, wholesaler, and manufacturer databases; system includes transaction logging; para. [0053], system records all activity that has occurred on a user’s/retailer’s web site; FIG. 15 and associated text; para. [0096], transactions for each client is recorded including invoices; para. [0128], jobs module allows user to see gross sales and net sales, number of approvals made and dollar amount);
receive data regarding one or more products available for purchase by the HCO via electronic communication with a healthcare information system (See Gambhir, at least para. [0049], inventory items are created by filling in a plurality of fields; field descriptions and contents can be customized by the user to fit their processes and type of inventory; user can place their own stock numbers in Code1 and Code2 fields; para. [0048], inventory module is part of the inventory management system and is connected to retailer database and retailer website), 
map each of the one or more products to a HCO-agnostic product identifier (See Gambhir, at least para. [0049], database assigns identification number to inventory item);
identify at least one duplicate entry within the healthcare information system based at least in part on two or more of the one or more products mapping to the same HCO-agnostic product identifier (See Gambhir, at least FIG. 23 and associated text; first 2 items have same Code2; 3rd and 4th item have same Code2; 5tri, 6th, and 7tri items have same Code2, etc.; para. [0134], browse duplicate inventory items function searches through the entire database and displays items that share either the same Code1 or the same Code2 or both).
Gambhir further discloses that the invention is implemented on “an inventory management and process control system.”  (See Gambhir, at least Abstract).  However, Gambhir does not expressly disclose one or more computers comprising one or more processors and one or more non-transitory computer readable media, the one or more non-transitory computer readable media comprising instructions stored thereon.
However, Hamlescher discloses one or more computers comprising one or more processors and one or more non-transitory computer readable media, the one or more non-transitory computer readable media comprising instructions stored thereon (See Hamlescher, at least para. [0032], server includes a processor, memory, storage devices).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the inventory management system and method of Gambhir the ability of one or more computers comprising one or more processors and one or more non-transitory computer readable media, the one or more non-transitory computer readable media comprising instructions stored thereon as disclosed by Hamlescher since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. One of ordinary skill in the art would have been motivated to do so in order to measure data quality by “flexibly tak[ing] into account [of] all possible surrounding factors, e.g., different scenarios and purposes of a data quality assessment.” (See Hamlescher, at least para. [0028]).
Neither Gambhir nor Hamlescher expressly discloses generate a user interface comprising interface controls configured to deactivate one or more of the one or more products; and propagate a deactivation of the one or more products in the healthcare information analysis system to the healthcare information system.
However, Kravcik discloses data mining methods that “involve accessing data in an automated fashion using one or more processes that acquire target information and present the target information in a specified format.” (See Kravcik, at least para. [0022]). Kravcik further discloses that once data is gathered and displayed “the data may be manipulated using one or 
generate a user interface comprising interface controls configured to deactivate one or more of the one or more products (See Kravcik, at least FIG. 5 and associated text, item 530 DeDup button; para. [0049], user can remove duplicate data by selecting DeDup button);
propagate a deactivation of the one or more products in the healthcare information analysis system to the healthcare information system (See Kravcik, at least FIG. 5 and associated text, item 530 DeDup button; para, [0049], user can remove duplicate data by selecting DeDup button; para. [0051], DeDup button removes duplicate entries in a database).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the inventory management system and method of Gambhir and the data quality system and method of Hamlescher the ability of generate a user interface comprising interface controls configured to deactivate one or more of the one or more products; and propagate a deactivation of the one or more products in the healthcare information analysis system to the healthcare information system as disclosed by Kravcik since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would 
The Examiner notes that language such as “healthcare information” and “healthcare organization” does not further modify the structural limitations of the claim as currently recited and does not result in a structural difference between the claimed invention and the prior art. If the prior art structure is capable of performing the recited functionality, then the prior art meets the language of the claim. For example, Gambhir is capable of creating a database of items and thus meets the language of the claims, in spite of the items in Gambhir being jewelry rather than healthcare items.
Claim 9:  The combination of Gambhir and Hamlescher and Kravcik discloses all the limitations of claim 8 discussed above. 
Gambhir further discloses wherein the one or more processors further configure the healthcare information analysis system to: generate HCO spending metrics comprising spending activity using electronic data stored in the healthcare information system (See Gambhir, at least para. [0053], system records all activity that has occurred on a user’s/retailer’s web site; FIG. 15 and associated text; para. [0096], transactions for each client is recorded including invoices; para. [0127], clients can see status of jobs through company website; if client has asked for a custom ring, they might see a photo of the design; para. [0128], jobs module allows user to see gross sales and net sales, number of approvals made and dollar amount).
Claim 10:  The combination of Gambhir and Hamlescher and Kravcik discloses all the limitations of claim 9 discussed above. 
Gambhir further discloses wherein generating spending metrics comprises comparing a spending amount on products identified in the healthcare information system to a total spending amount by the HCO (See Gambhir, at least para. [0053], system records all activity that has occurred on a user’s/retailer’s web site; FIG. 15 and associated text; para. [0096], transactions for each client is recorded including invoices; para. [0127], clients can see status of jobs through company website; if client has asked for a custom ring, they might see a photo of the design; para. [0128], jobs module allows user to see gross sales and net sales, number of approvals made and dollar amount).
Claim 11:  The combination of Gambhir and Hamlescher and Kravcik discloses all the limitations of claim 8 discussed above. 
Gambhir further discloses wherein the one or more processors further configure the healthcare information analysis system to:
receive formulary data from the healthcare information system (See Gambhir, at least FIG. 23 and associated text; para. [0134], browse duplicate inventory items function searches through the entire database and displays items that share either the same Code1 or the same Code2 or both); and 
generate formulary metrics by comparing HCO spending data to a set of external product data to identify formulary products as candidates to be added or removed from the healthcare information system (See .
Claim 12:  The combination of Gambhir and Hamlescher and Kravcik discloses all the limitations of claim 8 discussed above. 
Neither Gambhir nor Hamlescher expressly discloses wherein the healthcare information analysis system is configured to accept formatted data in different formats and parse or process the formatted data into a format usable by the healthcare information analysis system.
However, Kravcik discloses wherein the healthcare information analysis system is configured to accept formatted data in different formats and parse or process the formatted data into a format usable by the healthcare information analysis system (See Kravcik, at least para. [0027], multiple data sets are retrieved and may be parsed, manipulated and/or organized in a variety of ways; multiple sets of data may be presented in a uniform fashion).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the inventory management system and method of Gambhir and the data quality system and method of Hamlescher the ability wherein the healthcare information analysis system is configured to accept formatted data in different formats and parse or process the formatted data into a format usable by the healthcare information analysis system as disclosed by Kravcik since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. One of ordinary skill in the art would have been motivated to do so so that the search result is “useful in the form presented.”(See Kravcik, at least par. [0003]).
Claim 13:  The combination of Gambhir and Hamlescher and Kravcik discloses all the limitations of claim 8 discussed above. 
Gambhir further discloses wherein the one or more processors further configure the healthcare information analysis system to:
display a user interface (See Gambhir, at least FIG. 23 and associated text; first 2 items have same Code2; 3rd and 4th item have same Code2; 5tri, 6th, and 7tri items have same Code2, etc.; para. [0134], browse duplicate inventory items function searches through the entire database and displays items that share either the same Code1 or the same Code2 or both) ;
wherein the user interface comprises a content summary, a metrics summary, and a data quality analysis (See Gambhir, at least FIG. 23 and associated text; first 2 items have same Code2; 3rd and 4th item have same Code2; 5tri, 6th, and 7tri items have same Code2, etc.; para. [0134], browse duplicate inventory items function searches .
Claim 14:  The combination of Gambhir and Hamlescher and Kravcik discloses all the limitations of claim 8 discussed above. 
Gambhir further discloses wherein the one or more processors further configure the healthcare information analysis system to: analyze the healthcare information system to identify one or more metric items comprising a number of duplicate entries, a number of non-stock entries, amount spent on the one or more products, and/or available product cross-references (See Gambhir, at least FIG. 23 and associated text; first 2 items have same Code2; 3rd and 4th item have same Code2; 5tri, 6th, and 7tri items have same Code2, etc.; para. [0134], browse duplicate inventory items function searches through the entire database and displays items that share either the same Code1 or the same Code2 or both).
Gambhir does not expressly disclose calculate metrics for the healthcare information system based on the one or more metric items.
However, Hamlescher discloses calculate metrics for the healthcare information system based on the one or more metric items (See Hamlescher, at least para. [0037], MetricsCalculation module retrieves data including data on Duplicates; para. [0038], based on this data, the MetricsCalculation module retrieves a profile and calculates data quality metrics according to the profile; data includes Duplicates, Completeness, Time, Accuracy).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the system and method calculate metrics for the healthcare information system based on the one or more metric items as further disclosed by Hamlescher since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. One of ordinary skill in the art would have been motivated to do so in order to measure data quality by “flexibly tak[ing] into account [of] all possible surrounding factors, e.g., different scenarios and purposes of a data quality assessment.” (See Hamlescher, at least para. [0028]).

Claims 3, 6 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Gambhir in view of Hamlescher as applied to claims 1 and 16 above, and further in view of Kravcik.
Claim 3:  The combination of Gambhir and Hamlescher discloses all the limitations of claim 1 discussed above. 
Neither Gambhir nor Hamlescher expressly discloses wherein the healthcare information analysis system is configured to accept formatted data in different formats and parse or process the formatted data into a format usable by the healthcare information analysis system.
However, Kravcik discloses wherein the healthcare information analysis system is configured to accept formatted data in different formats and parse or process the formatted data into a format usable by the healthcare information analysis system (See Kravcik, at least para. [0027], multiple data sets are retrieved and may be parsed, manipulated and/or organized in a variety of ways; multiple sets of data may be presented in a uniform fashion).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the inventory management system and method of Gambhir and the data quality system and method of Hamlescher the ability wherein the healthcare information analysis system is configured to accept formatted data in different formats and parse or process the formatted data into a format usable by the healthcare information analysis system as disclosed by Kravcik since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. One of ordinary skill in the art would have been motivated to do so so that the search result is “useful in the form presented.”(See Kravcik, at least para. [0003]).
Claims 6 and 17:  The combination of Gambhir and Hamlescher discloses all the limitations of claims 1 and 16 discussed above. 
Neither Gambhir nor Hamlescher expressly discloses wherein the one or more processors further configure the healthcare information analysis system to: propagate a deactivation of the one or more products in the healthcare information analysis system to the healthcare information system.
However, Kravcik discloses wherein the one or more processors further configure the healthcare information analysis system to: propagate a deactivation of the one or more products in the healthcare information analysis system to the healthcare information system (See Kravcik, at least FIG. 5 and associated text, item 530 DeDup button; para. [0049], user can remove duplicate data by selecting DeDup button);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the inventory management system and method of Gambhir and the data quality system and method of Hamlescher the ability wherein the one or more processors further configure the healthcare information analysis system to: propagate a deactivation of the one or more products in the healthcare information analysis system to the healthcare information system as disclosed by Kravcik since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. One of ordinary skill in the art would have been motivated to do so in order to avoid multiple listings for an entity. (See Kravcik, at least par. [0053]).
Claim 17 is rejected for similar reasons.
Claim 18:
Gambhir further discloses wherein the one or more processors further configure the healthcare information analysis system to:
receive formulary data from the healthcare information system (See Gambhir, at least FIG. 23 and associated text; para. [0134], browse duplicate inventory items function searches through the entire database and displays items that share either the same Code1 or the same Code2 or both); and 
generate formulary metrics by comparing HCO spending data to a set of external product data to identify formulary products as candidates to be added or removed from the healthcare information system (See Gambhir, at least FIG. 23 and associated text; para. [0134], browse duplicate inventory items function searches through the entire database and displays items that share either the same Code1 or the same Code2 or both; items that have no transactions are listed in red, indicating that they can safely be deleted from the database).
Claim 19:  The combination of Gambhir and Hamlescher and Kravcik discloses all the limitations of claim 18 discussed above.
Gambhir further discloses wherein the one or more processors further configure the healthcare information analysis system to: generate HCO spending metrics comprising spending activity using electronic data stored in the healthcare information system (See Gambhir, at least para. [0053], system records all activity that has occurred on a user’s/retailer’s web site; FIG. 15 and associated .
Claim 20:  The combination of Gambhir and Hamlescher and Kravcik discloses all the limitations of claim 19 discussed above.
Gambhir further discloses wherein generating spending metrics comprises comparing a spending amount on products identified in the healthcare information system to a total spending amount by the HCO (See Gambhir, at least para. [0053], system records all activity that has occurred on a user’s/retailer’s web site; FIG. 15 and associated text; para. [0096], transactions for each client is recorded including invoices; para. [0127], clients can see status of jobs through company website; if client has asked for a custom ring, they might see a photo of the design; para. [0128], jobs module allows user to see gross sales and net sales, number of approvals made and dollar amount).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNE MARIE GEORGALAS whose telephone number is (571)270-1258 E.S.T..  The examiner can normally be reached on Monday-Friday 8:30am-5:00pm.  

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  



Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Anne M Georgalas/
Primary Examiner, Art Unit 3625